      Case 3:18-cv-01559-RV-EMT Document 55 Filed 07/02/20 Page 1 of 1



                                                                          Page 1 of 1

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

FELIX AGOSTO,
     Plaintiff,

vs.                                          Case No.: 3:18cv1559/RV/EMT

SERGEANT J. COPPENGER
and OFFICER NELSON,
     Defendants.
__________________________/

                                    ORDER

      The Chief Magistrate Judge issued a Report and Recommendation on June 4,
2020 (ECF No. 53).       The parties were furnished a copy of the Report and
Recommendation and afforded an opportunity to file objections pursuant to Title 28,
United States Code, Section 636(b)(1). No objections have been filed.
      Having considered the Report and Recommendation, I have determined the
Report and Recommendation should be adopted.
      Accordingly, it is now ORDERED as follows:
      1.     The Chief Magistrate Judge’s Report and Recommendation (ECF No.
53) is adopted and incorporated by reference in this order.
      2.     Defendants’ motion for summary judgment (ECF No. 47) is DENIED.
      DONE AND ORDERED this 2nd day of July, 2020.



                                /s/ Roger Vinson
                                ROGER VINSON
                                SENIOR UNITED STATES DISTRICT JUDGE
